Order entered August 25, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00446-CV

                   SHAMIM A. CHOWDHURY, Appellant

                                        V.

                           CITIBANK, N.A., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06996-E

                                     ORDER

      The reporter’s record is overdue. The docketing sheet reflects that appellant

did not request preparation of the reporter’s record and the court reporter has

confirmed that she has not received any request. Accordingly, we ORDER the

appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

      The clerk’s record has been filed. Accordingly, we ORDER appellant to

file his brief on the merits by September 24, 2020.

                                             /s/      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE